FILED
                                 NOT FOR PUBLICATION
                                                                            NOV 22 2017
                       UNITED STATES COURT OF APPEALS                    MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                                 FOR THE NINTH CIRCUIT


In re: FAROUK E. NAKHUDA,                        No.   16-60017

               Debtor,                           BAP No. 15-1149

------------------------------
                                                 MEMORANDUM*
ANDREW W. SHALABY,

               Appellant,

 v.

PAUL MANSDORF,

               Appellee.


                            Appeal from the Ninth Circuit
                             Bankruptcy Appellate Panel
               Kurtz, Jury, and Wanslee, Bankruptcy Judges, Presiding

                             Submitted November 15, 2017**
                                San Francisco, California

Before: THOMAS, Chief Judge, and W. FLETCHER and PAEZ, Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Andrew W. Shalaby appeals pro se from the Bankruptcy Appellate Panel’s

(“BAP”) judgment affirming the bankruptcy court’s disgorgement of fees paid to

Shalaby and the suspension of his electronic case filing privileges in that court but

reversing the bankruptcy court’s imposition of sanctions under Fed. R. Bankr. P.

9011. We review a bankruptcy court’s award of sanctions and its decision as to the

appropriate amount of legal fees for abuse of discretion. Hansbrough v Birdsell

(In re Hercules Enters., Inc.), 387 F.3d 1024, 1027 (9th Cir. 2004) (sanctions);

Hale v. U.S. Tr., 509 F.3d 1139, 1146 (9th Cir. 2007) (fees). We have jurisdiction

under 28 U.S.C. § 158(d)(1), and we affirm. Because the parties are familiar with

the factual and procedural history of this case, we need not recount it here.

                                           I

      The BAP properly concluded that the bankruptcy court did not abuse its

discretion when it suspended Shalaby’s electronic case filing privileges until he

had undergone electronic case filing training by the clerk’s office. The local rules

of the United States Bankruptcy Court for the Northern District of California give

the bankruptcy court the authority to impose sanctions on attorneys practicing

before it for failure to comply with the court’s local rules. Bankr. N.D. Cal. R.

9011-1. The local rules further provide that when an electronically filed document

requires the signature of a third party, such as a debtor, the document must contain


                                           2
the original ink signature of the third party or a copy of the original ink signature.

Bankr. N.D. Cal. R. 5005-2(d).

      The record supports the bankruptcy court’s finding that Shalaby’s continued

failure to obtain the debtor’s original ink signature on documents electronically

filed with the court violated the local rules. The error was brought to Shalaby’s

attention, yet he continued to violate the rules. The district court did not abuse its

discretion by suspending his filing privileges until he had received training.

                                           II

      The BAP also properly determined that the bankruptcy court did not abuse

its discretion when it ordered Shalaby to disgorge the $4,000 fee paid to him by the

debtor. The bankruptcy court applied the correct legal standard, and its

determination that the fee was excessive in light of the services rendered by

Shalaby is supported by the record. 11 U.S.C. § 329.

      By filing various amendments and advancing a number of arguments not

supported by bankruptcy law, Shalaby prolonged the duration of the proceedings

and delayed the debtor’s discharge, which resulted in greater cost and detriment to

the debtor and the estate. The bankruptcy court found Shalaby’s services were

neither necessary nor beneficial to the debtor. The bankruptcy court did not abuse

its discretion in ordering the disgorgement of Shalaby’s fee.


                                           3
                                         III

      We decline to address the additional issues raised by Shalaby in his opening

brief that were outside the scope of his Notice of Appeal. See Fed. R. App. P. 3(c)

(stating the notice of appeal must “designate the judgment, order, or part thereof

being appealed from”).



      AFFIRMED.




                                          4